[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-16414                ELEVENTH CIRCUIT
                                                             APRIL 24, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                 D. C. Docket No. 07-00363-CV-J-25-HTS

RING POWER CORPORATION,
a Florida corporation,

                                                               Plaintiff-Appellee,

                                  versus

AMERISURE INSURANCE COMPANY,
a foreign corporation,
AMERISURE MUTUAL INSURANCE COMPANY,
a foreign profit corporation,


                                                       Defendants-Appellants.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 24, 2009)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Amerisure Insurance Company and Amerisure Mutual Insurance Company

(together “Amerisure”) appeal the United States District Court for the Middle

District of Florida’s grant of summary judgment on behalf of Ring Power

Corporation (“Ring Power”) declaring that Ring Power is an “additional insured”

under Associated Construction’s (“Associated”) insurance contract with

Amerisure.

      Ring Power leased a Caterpillar Multi Terrain Loader, Model 277B, to

Associated. Associated allowed its subcontactor, R&R Brick and Block

Corporation (“R&R”), to use the leased equipment. When Fabiano Cantao, an

R&R employee, was operating the equipment, he backed over the edge of an

unmarked ditch, was trapped under water, and drowned. Mr. Cantao’s Personal

Representative and parents sued, among others, both Associated and Ring Power.

      Ring Power brought a declaratory judgment action against Amerisure,

seeking to be declared a covered insured. The district court found that, under the

plain language of Amerisure’s insurance contract with Associated, Ring Power is

an additional insured.

      We review the district court’s grant of summary judgment de novo, applying

the same legal standards that bound the district court. Beshers v. Harrison, 495



                                          2
F.3d 1260, 1265 (11th Cir. 2007). We resolve all genuine issues of material fact in

favor of the non-moving party. Id. We review the interpretation of an insurance

contract de novo. LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1515

(11th Cir. 1997) (per curiam).

       We agree with the district court that Ring Power is an additional insured

under the plain language of the Commercial General Liability Coverage Form

(“CGLCF”), Associated’s insurance contract with Amerisure. Ring Power’s

Rental Agreement with Associated includes the following indemnification

language: “Lessee shall defend, indemnify and hold harmless Lessor . . . against all

loss, liability and expenses . . . by reason of bodily injury including death. . . .”

Thus, Associated specifically assumed liability to indemnify Ring Power for bodily

injury resulting from Associated’s rental of equipment. Correspondingly, Ring

Power’s Rental Agreement with Associated qualifies as an “insured contract”

under Associated’s insurance contract with Amerisure, as it is a “contract . . . under

which [Associated] assume[s] the tort liability of another party to pay for ‘bodily

injury’. . . to a third person. . . .” Associated’s insurance contract with Amerisure

covers liability “[a]ssumed in a contract or agreement that is an ‘insured contract’,

provided the ‘bodily injury’ or ‘property damage’ occurs subsequent to the

execution of the contract or agreement. . . .” Thus, Ring Power is an additional



                                             3
insured under the plain language of the CGLCF by virtue of its insured contract

with Associated.

      Moreover, Ring Power is an additional insured under the plain language of

the Advantage General Liability Extension Endorsement (“AGLEE”), which

modifies the CGLCF. The AGLEE includes the following language, expanding

the breadth of those insured under the CGLCF:

      3.     Each of the following is also an insured.

             h.    Any person or organization who is the lessor of
                   equipment leased to you to whom you are obligated by
                   virtue of a written contract to provide insurance such as
                   is afforded by this policy, but only with respect to their
                   liability arising out of the maintenance, operation or use
                   by you of such equipment.

Amerisure contends that since “you” refers to the Named Insured, here,

Associated, Ring Power’s insured contract cannot qualify because the rented

equipment was being operated by an R&R employee at the time of the accident.

As such, Amerisure argues, Ring Power’s liability does not arise out of “operation

. . . by [Associated].” We disagree.

      The relevant question is whether R&R’s operation of the equipment “ar[ose]

out” of Associated’s “use” of the equipment. “The term ‘arising out of’ is broader

in meaning than the term ‘caused by’ and means ‘originating from,’ ‘having its

origin in,’ ‘growing out of,’ ‘flowing from,’ ‘incident to’ or ‘having a connection

                                          4
with’ the use of the” equipment. Hagen v. Aetna Cas. & Sur. Co., 675 So.2d 963

(Fla. 5th Dist. Ct. App. 1996) (en banc). Associated allowed its subcontractor to

use the rented equipment; R&R’s use certainly flowed from and had a connection

with Associated’s use of the equipment. Accordingly, because R&R’s use of the

equipment arose out of Associated’s use, Ring Power is an insured under the plain

language of the AGLEE.

                                  CONCLUSION

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                         5